

115 HRES 906 IH: Congratulating the American College of Emergency Physicians on its 50th anniversary.
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 906IN THE HOUSE OF REPRESENTATIVESMay 21, 2018Mr. Ruiz submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCongratulating the American College of Emergency Physicians on its 50th anniversary.
	
 Whereas the American College of Emergency Physicians is the oldest and largest national medical specialty organization representing physicians who practice emergency medicine;
 Whereas the American College of Emergency Physicians was founded in 1968 in Lansing, Michigan, by eight physicians and has grown to represent more than 37,000 members with 53 chapters—one in each State, Puerto Rico, the District of Columbia, and a Government Services Chapter representing emergency physicians employed by military branches and other government agencies;
 Whereas emergency physicians treat and comfort more than 141 million patients each year during some of their most frightening moments;
 Whereas Anyone, Anything, Anytime—emergency care is critical at any hour of the day, and emergency physicians provide diagnosis and treatment services not available anywhere else in the health care system 24 hours a day, 7 days a week, 365 days a year;
 Whereas emergency physicians are critical to America’s ability to respond to disasters and mass casualty events;
 Whereas quick thinking and smart decisions in the emergency department save millions of lives every year;
 Whereas an estimated 4.5 billion Americans have received emergency care in United States emergency departments since the American College of Emergency Physicians was founded;
 Whereas every community needs a fully staffed emergency department, ready to treat patients around the clock for any emergency;
 Whereas emergency physicians are leaders in defining, evaluating, and improving quality emergency care, focusing on individual patients while advocating for the wellness of society as a whole;
 Whereas the best, brightest, and most diverse young physicians who graduate from the Nation’s finest medical schools are becoming emergency medicine specialists;
 Whereas emergency medicine was recognized in 1979 by the American Board of Medical Specialties as the Nation’s 23rd medical specialty;
 Whereas the American College of Emergency Physicians is the leading continuing education source for emergency physicians and the primary information resource on developments in the specialty; and
 Whereas the development of physicians specializing in emergency care has contributed greatly to the health and well-being of all the people of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the American College of Emergency Physicians on its 50th anniversary;
 (2)recognizes the accomplishments and contributions emergency physicians have made to advance the Nation’s health care system; and
 (3)reaffirms the value of emergency medicine and the vital role that emergency physicians serve in ensuring the health and well-being of their patients.
			